 

Case 1:17-cr-00674-GBD_ Document 264 Filed 09/30/20 Page 1 of 1
LUSDC 8B
Bae i ge

aoe.

 

U.S. Department of Justice

    

United States Attorney
Southern District of New York

 

 

The Silvio J. Mollo Building
One Saint Andrew ’s Plaza
New York, New York 10007

 

 

September 30, 2020
BY ECF
The Honorable George B. Daniels

United States District Judge .
Southern District of New York SQ ORDERED:

500 Pearl Street Slit B Dark

New York, New York 10007 dorecB] Daniels, USD].

Re: United States v. Ronald Godbold, \7 Cr. 674 (GBD) ‘Dated: SEP 3 0 2020

Dear Judge Daniels:

The Government writes to respectfully request a bail modification for the defendant in the
above-captioned matter. As the Court recalls, on July 15, 2020, this Court modified the
defendant’s conditions of supervised release to require home confinement enforced by location
monitoring until the pending violations of supervised release specifications were resolved; further,
at the September 29, 2020 status conference, this Court ordered that the defendant attend an
inpatient drug treatment program, and continued the defendant’s modified release conditions.

On September 30, 2020, Probation informed the Government that the defendant has been
accepted into an inpatient drug treatment program and is anticipated to report to the facility on
October 1, 2020 at 9 AM; consequently, Probation has requested that the Court modify the
defendant’s supervised release conditions to suspend location monitoring while he is receiving
inpatient drug treatment. Such a modification would permit Probation to remove the defendant’s
location monitoring bracelet before his admittance into the treatment program, and to restore
jocation monitoring once the defendant has been discharged from the treatment facility.

Wherefore, the Government respectfully requests that the Court so-order this letter
modifying the terms of the defendant’s supervised release to suspend location monitoring while
the defendant is receiving inpatient drug treatment.

Respectfully submitted,
AUDREY STRAUSS
Acting United States Attorney

by: Met

Sarah Mortazavi
Assistant United States Attorney
(212) 637-2520
